Citation Nr: 0424448	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  00-22 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
located in New Orleans, Louisiana, which denied the benefit 
sought. 

The case was previously before the Board in June 2003, at 
which time, the evaluation for residuals of a fracture of the 
left elbow was increased from 10 percent disabling to 50 
percent disabling, and the TDIU claim was Remanded for 
additional development.  The requested development having 
been completed, the case is once again before the Board for 
appellate consideration of the issue on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

When the case was previously before the Board in June 2003, 
medical evidence, namely a June 2002 VA examination, noted 
that the veteran's flexion of his left (dominant) arm 
demonstrated significant loss of motion from 10-45 degrees.  
However, on subsequent VA examination of September 2003, the 
examiner noted that the veteran had "virtually full range of 
motion [and no] difference in muscle strength in the upper 
extremity, right versus left."  Under the circumstances, the 
Board considers that another examination is warranted to 
reconcile the aforementioned divergent findings.

When the case was previously before the Board, it was noted 
that there have been changes in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA) 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist and to 
provide certain notices.  

The Board has undertaken a careful review of the claims file 
to ensure compliance with the VCAA vis-à-vis the TDIU claim.  
While notices have apparently been issued for various 
increased ratings claims, the Board has been unable to 
identify a VCAA notice to the veteran for the TDIU claim.  
Establishment of entitlement to TDIU due to service-connected 
disabilities involves considerations different from those 
associated with increased ratings, and the veteran is 
entitled to notice tailored to a TDIU claim.  Recent 
decisions by the U.S. Court of Appeals for Veterans Claims 
have mandated that VA ensure strict compliance with the 
notice provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003). 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth in 
the Veterans Claims Assistance Act of 
2000, specifically including all 
provisions under 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) 
(38 C.F.R. § 3.159) as relates to a claim 
for TDIU.  In particular, the RO should 
ensure compliance with VA 's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The veteran should be afforded a VA 
orthopedic examination by a VA physician 
to determine the severity of the 
veteran's service connected residuals of 
a fracture of the left elbow.  All 
appropriate tests and studies, including 
range of motion, should be performed and 
all findings must be reported in detail.  
The claims file and a copy of this remand 
must be made available to the examiner 
prior to the examination.  

The examiner's attention is specifically 
invited to an examination report of 
February 2002 and a VA general medical 
examination of September 2003 and, 
together with current findings, reconcile 
the respective findings.  

The examiner is additionally requested to 
offer an opinion as to whether it is 
likely, at least as likely as not, or not 
likely that the veteran's service-
connected disabilities render him 
unemployable.

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed.  
In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

4.  Thereafter, and after undertaking any 
development deemed necessary, the RO 
should readjudicate the issue on appeal.  
If the determination remains unfavorable 
to the veteran, he should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




